DETAILED ACTION
This action is responsive to the Applicant’s response filed 05/02/22.
As indicated in Applicant’s response, claims 1 ,8, 15, 23 have been amended, claims 3-5, 10-12, 17-19 cancelled.  Claims 1-2, 6-9, 13-16, 20-23 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2, 6-9, 13-16, 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
A computer-implemented method comprising: 
(i) providing a user interface to enable selecting one or more declaratives to generate a mobile application, the one or more declaratives providing one or more options to visually configure characteristics of the mobile application; 
receiving data corresponding to selection of the one or more declaratives, the one or more selected declaratives comprising a selected declarative for a category and a selected declarative for a product or a service in the category; 
(ii) receiving data corresponding to selection of a layout to associate the one or more selected declaratives with the mobile application,
the selected layout comprising: a selected one of a horizontal layout, or a vertical layout for the category, and a selected one of a compact layout or a detailed layout for the product or the service in the category; 
(iii) determining metadata associated with the one or more selected declaratives and metadata associated with the selected layout; 
generating the mobile application using a combination of a metadata engine with the metadataassociated with the one or more selected declaratives and the metadata associated with the selected layout, 
(iv) where the mobile application is generated with a unique identifier to differentiate in an application store from other applications based on the metadata engine; 
(v) receiving data corresponding to selection of a data import option; 
importing product data or service data stored in a remote server environment into the mobile application responsive to receiving the data corresponding to the selection of the data import option; and 
providing a preview of the mobile application, wherein the preview displays the imported product data or the imported service data using the compact layout or the detailed layout.
(as recited in claims 1, 8, 15)
Hirsch et al, USPubN: 2013/0305218, discloses a framework with provision of declaratives acording to which a developer may select app-types and modules corresponding to a particular category of app, including images, definition and selectable properties for configuring a layout among many types or themes for creating a mobile application/development, in terms of Appmodules, metadata, font, size, color, positioning, orientation of attributes, etc.
Hirsch selection of layout configuration, and properties for a given theme, orientation cannot be same as affording the user with selectivity of compact layout or detailed layout, vertical or horizontal only category of layout; as per (ii); nor does Hirsch framework provide a metadata engine as per (iii) for consolidating a mobile application in terms of generating a unique identifier for effect of distinguishing it from other applications maintained on a application store as per (iv); nor does the layout builder of Hirsch provide option -as per (v) - to select import, thereby the user would  be able to preview the imported product data or service data in accordance to a compact or detailed layout.
Barrick, USPubN: 2019/0258396, discloses adaptive layout design embodied to mobile application and online service via a expandable layout which makes the design page to be useful and changeable in either horizontal or vertical layout direction.  The expandable layout capability afforded with the adaptive layout by Barrick in just limited aspect, fails to remedy to all deficiencies of Hirsch, notably the selective import and preview feature of (v)
Cacenco et al, USPubN: 2006/0248121, discloses and bundling of the developed application (service package/workflow) using software in connectivity with user interface and model objects serialized as well as defined with the service-descriptor and attributes in format of a structure language arranged from back- end support/server coupled with front-end Eclipse tool, where layout specifications implemented via the structured language format or metadata schema. Use of schema type descriptive of layout per the back-end and front-end support in Cacenco Eclipse infrastruture has no particular interest in generating compact or detailed layout of a mobile application – as in (ii), using a metadata engine per (iii) and generating a unique identifier which distinguishes a built application from other applications maintained on a application store as per (iv); nor is there option to import -as per (v) – so that the mobile developer/user would  be able to preview the imported product data or service data in accordance to a compact or detailed layout
	Ben- Aharon et al, USPubN: 2016/0371312, discloses design for desktop and mobile application operative with page spider and acquired pages from external sources gathered as templates and created layouts into the designer area, where semantic structure of the page is used for taxonomy of the page, be it a highly detailed type or not so detailed semantic type.  Semantic and detail-riented taxonomy approach in Ben-Aharon for generaing mobile application pages cannot remedy to all deficiencies of Hirsch, notably the selective import and preview feature of (v)
Tatzgern et al, USPubN: 2012/0075433 discloses information encoded via visualization in relation to rendering/viewing of mobile platform, three-dimensional model or display elements received as scene, objects of different layouts, where generation of a layout can achieve a compact presentation which helps to avoid self and scene occlusions.  No part in the visualization selection of Tatzgern is there concern for generating compact or detailed layout of a mobile application, for generating a unique identifier which distinguishes a built application from other applications maintained on a application store as per (iv); nor is there visualization option to import -as per (v) – so that the mobile developer/user would be able to preview the imported product data or service data in accordance to a compact or detailed layout
Hammons et al, USPubN: 2017/0364274, discloses analytics engine that performs fingerprinting of the application metadata, utilizing therewith a manifest which identifies the host device origin of the locally collected metadata, and provides listed software applications, each represented by name, vendor and global unique identifier, in accordance to scenario where a centralized engine collect metadata gathered from I.H.S. applications to administer via effect of fingerprinting applications.  No part in the administering and fingerprinting of metadata in Hammons is there concern for building a compact or detailed layout of a mobile application – as per (ii) - where preview thereof can be made via a selectable import option as in (v)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 04, 2022